DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Dec. 07, 2021.
Claim Interpretation - 35 U.S.C. § 112(f) &
Claim Rejections - 35 U.S.C. 112(a), (b)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–19 and 22 recite a limitation that invokes 35 U.S.C. 112(f).  These claims are indefinite under 35 U.S.C. 112(b) and lack written description under 35 U.S.C. 112(a), because the disclosure fails to provide the corresponding structure, material or act for performing the function described in the 35 U.S.C. 112(f) limitation.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim 1 recites:
1.  A gas purifying device, comprising:
a gas purifier comprising a purifier main body, a filter, an air guiding device and a drive control module and configured to purify gas; and
a gas detector comprising:
a gas detecting module comprising a gas sensor and a gas actuator, wherein the gas actuator controls the gas to be guided to the interior of the gas detecting module and the gas is detected by the gas sensor;
a particulate measuring module comprising a particulate detector and a particulate actuator, wherein the particulate actuator controls the gas to be guided to the interior of the particulate measuring module, and the particulate detector measures sizes and concentrations of suspended particles contained in the gas; and
a detector drive control module controlling actuation of the gas detecting module and the particulate measuring module, converting monitored information from the gas detecting module and the particulate measuring module into monitored data information, and outputting the monitored data information.  Emphasis added.

The “detector drive control module” limitation invokes 35 U.S.C. 112(f) because it uses the generic placeholder “module” coupled with functional language, without specifying specific structure for performing the function.  See 
Because this limitation invokes 35 U.S.C. 112(f), the broadest reasonable interpretation of this limitation is the structure, material or act described in the specification as performing the entire claimed function, and equivalents thereof.  See MPEP 2181.  In light of the disclosure, the “detector drive control module” is a computer-implemented means-plus-function limitation, because the specification indicates that this module includes a microprocessor.  See Spec. dated Nov. 14, 2019 (“Spec.”) [0055].  For a computer-implemented means-plus-function limitation, the corresponding structure, material or act for performing the function, is a special purpose computer programmed to perform an algorithm, disclosed in the specification, for performing the function.  See MPEP 2181(II)(B).  An algorithm is a “finite sequence of steps for solving a logical or mathematical problem or performing a task.”  Id.
If the specification fails to disclose an algorithm for performing the claimed specific computer function, the limitation is indefinite under 35 U.S.C. 112(b), and the disclosure fails to provide written description under 35 U.S.C. 112(a).  See MPEP 2181(II)(B), (III).
Here, the disclosure fails to provide an algorithm for the function of—“controlling actuation of the gas detecting module and the particulate measuring module, converting monitored information from the gas detecting module and the particulate measuring module into monitored data information, and outputting the monitored data information.”
Therefore, this limitation renders the claim indefinite under 35 U.S.C. 112(b), and the claim fails the written description requirement of 35 U.S.C. 112(a).  See 
For compact prosecution, the “detector drive control module” limitation is interpreted, under the broadest reasonable interpretation, as if it did not invoke 35 U.S.C. 112(f).
Note that the following limitations do not invoke 35 U.S.C. 112(f):
“an air guiding device”
This limitation is sufficiently structural to avoid invoking the statute.  See MPEP 2181(I)(A).
“a drive control module”
This limitation is not written in means-plus-function format.
“a gas detecting module comprising a gas sensor and a gas actuator, wherein the gas actuator controls the gas to be guided to the interior of the gas detecting module and the gas is detected by the gas sensor”

This limitation describes the structure of the “module” because it comprises a gas sensor and an actuator.
“a particulate measuring module comprising a particulate detector and a particulate actuator, wherein the particulate actuator controls the gas to be guided to the interior of the particulate measuring module, and the particulate detector measures sizes and concentrations of suspended particles contained in the gas”
This limitation describes the structure of the “module” because it comprises a particulate detector and a particulate actuator.
Claims 2–19 and 22 recite the 35 U.S.C. 112(f) limitations of claim 1, and are rejected under 35 U.S.C. 112(b) and 112(a), because they depend from claim 1.


Additionally, claim 7 recites:
7. The gas purifying device according to claim 1, wherein the detector drive control module includes a detecting microprocessor, an Internet of Things communication component, a data communication component and a global positioning, system component, wherein the actuation of the gas detecting module and the particulate measuring module are controlled by the detecting microprocessor and the monitored data information is converted and outputted by the detecting microprocessor, the detecting microprocessor outputs the monitored data information to the Internet of Things communication component, the Internet of Things communication component outputs the monitored data information to a network relay station, and the network relay station transfers the monitored data information to a cloud data processing device by a wireless communication transmission for storing and recording.  Emphasis added.

The limitation—“the actuation of the gas detecting module and the particulate measuring module are controlled by the detecting microprocessor”—invokes 35 U.S.C. 112(f).  It uses a generic placeholder “microprocessor” with functional language, “the actuation of the gas detecting module and the particulate measuring module” controlled by the microprocessor, without providing specific structure for performing the function.  See MPEP 2181(I).   The preceding language “detecting” describes the function rather than the structure of the microprocessor.  
This limitation is a computer-implement means-plus-function limitation, because the function is performed by a “microprocessor.”  See MPEP 2181(II)(B).  Therefore, the corresponding structure, material or act for performing the function is a special purpose computer programmed with an algorithm for performing the function.  
The disclosure fails to provide an algorithm for performing the claimed function.  Rather, [0055] of the disclosure provides the most information relating to this See MPEP 2181(II)(B), (IV).
For compact prosecution, this limitation is interpreted as if it does not invoke 35 U.S.C. 112(f).
The limitation—“the Internet of Things communication component outputs the monitored data information to a network relay station”—invokes 35 U.S.C. 112(f).  It uses the generic placeholder “component” coupled with functional language “outputs the monitored data information to a network relay station” without reciting specific structure for performing the function. See MPEP 2181(I).  The preceding language “Internet of Things” describes the function rather than the structure of the “component.”
Likewise, the limitation—“a cloud data processing device…for storing and recording”—invokes 35 U.S.C. 112(f).  It uses the generic placeholder “device” with function language.  The preceding language “cloud data” describes the function rather than the structure of the “device.”
These limitations are computer-implemented means-plus-function limitations.  A general purpose computer can serve as structure for a computer-implemented function where the claimed function is “coextensive” with the microprocessor itself.  See MPEP 2181(II)(B).  Examples of such coextensive functions are receiving data, storing data and processing data.  Id.  
Here, the disclosure indicates that the Internet of Things communication component may be a microprocessor or narrowband device that transmits signals in a 
Note that the limitation—“the network relay station transfers the monitored data information to a cloud data processing device by a wireless communication transmission for storing and recording”—does not invoke 35 U.S.C. 112(f), because a “relay station” is sufficiently structural to avoid invoking the statute.  
Claim Rejections - 35 USC § 112(b)
Claims 5, 6, 12–17, 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites:
5. The gas purifying device according to claim 1, wherein the drive control module is disposed in the purifier main body, and a connection port is disposed in the embedding slot and configured for electrical connection to the drive control module, wherein when the gas detector is assembled and positioned in the embedding slot, the gas detector is electrically connected to the drive control module through the connection port so as to be powered thereby.  Emphasis added.

Claim 5 is indefinite because “the embedding slot” lacks antecedent basis.  See MPEP 2173.05(e).  To overcome this rejection, claim 5 could be amended as:
an embedding slot and configured for electrical connection to the drive control module, wherein when the gas detector is assembled and positioned in the embedding slot, the gas detector is electrically connected to the drive control module through the connection port so as to be powered thereby.

Claim 6 is indefinite because it depends from claim 5.
Claim 12 recites:
12. The gas purifying device according to claim 1, wherein the detecting power supply battery is connected to the power source for charging and storing electrical power by a wired transmission technology or a wireless transmission technology.  Emphasis added.

Claim 12 is indefinite because “the detecting power supply battery” lacks antecedent basis.  See MPEP 2173.05(e).  This term is introduced in claim 11, rather than claim 1.  For compact prosecution, claim 12 depends from claim 11. 
Claims 13–17 are indefinite because they depend from claim 12.
Additionally, claim 16 recites:
16.  The gas purifying device according to claim 13, wherein the particulate measuring module comprises…a fine particle detecting base.”  Emphasis added.

Claim 16 is indefinite because “fine” is a term of degree for which the disclosure provides no standard of measuring, and for which a person of ordinary skill in the art would not be able to ascertain the meaning of.  See MPEP 2173.05(b).
To overcome this rejection, the term “fine” could be removed from claim 16.


Claim 19 recites:
micro-electromechanical system gas pumps.  Emphasis added.

Claim 19 is indefinite because “micro” is a term of degree for which the disclosure provides no standard of measuring, and for which a person of ordinary skill in the art would be unable to ascertain the meaning of.  See MPEP 2173.05(b).  To overcome this rejection, “micro” could be deleted from claim 19.
Claim 22 recites:
22.  The gas purifying device according to claim 1, wherein the gas actuator and the particulate actuator are micro box pumps, respectively…Emphasis added.

Claim 22 is indefinite because “micro” is a term of degree for which the disclosure provides no standard of measuring, and for which a person of ordinary skill in the art would be unable to ascertain the meaning of.  See MPEP 2173.05(b).  To overcome this rejection, “micro” could be deleted from claim 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–4, 6, 10, 12, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al., US 2007/0221061 A1 (“Steiner”) in view of Gandara et al., US 2015/0241398 A1 (“Gandara”) and in further view of Lee et al., US 2017/0122601 A1 (“Lee”).
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Gandara in view of Lee and in further view of Gaikwad et al., US 2014/0165827 A1 (“Gaikwad”).
Claims 7–9 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Gandara in view of Lee and in further view of Rosen et al., US 2019/0101299 A1 (“Rosen”).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Gandara in view of Lee and in further view of Jonas et al., US 2016/0201935 A1 (“Jonas”).
Claim 1 describes a gas purifying device.  The device comprises a gas purifier comprising a purifier main body, a filter, an air guiding device and a control module.  The device is configured to purify gas.
The device further comprises a gas detector comprising a gas detecting module comprising a gas sensor and a gas actuator.  The gas actuator control the gas to be 
The device also comprises a particulate measuring module comprising a particulate detector and a particulate actuator.  The particulate actuator controls the gas to be guided to the interior of the particulate measuring module.  The particulate detector measures sizes and concentrations of suspended particles contained in the gas.
The device further comprises a detector drive control module controlling actuation of the gas detecting module and the particulate measuring module.  The detector drive control module converts monitored information from the gas detecting module and the particulate measuring module into monitored data information, and outputs the monitored data information.
Steiner discloses an air purifier (corresponding to the claimed “gas purifying device”).  See Steiner Figs. 1–7, [0015].  The purifier comprises an air purifier 10 (the “gas purifier”) comprises a housing 12 (the “purifier main body”), a filter 18 (the “filter”), a fan 28 (the “air guiding device”) and a controller 36 (the “drive control module”).  Id. at Figs. 1–7, [0016], [0018], [0022], [0025].
The air purifier also comprises a sensor 38.  See Steiner Figs. 1–7, [0025].  The sensor 38 can be any sensor that is able to sense particulates, dust or other contaminants in air and convey a signal to the controller 36.  Id. at [0026].   The controller 36 receives this information from the sensor 38, and uses the information to control the speed of the fan motor 24 or to operate indicator lights 42.  Id. at [0027].  As such, the controller 36 correspond sot the “detector drive control module.”

    PNG
    media_image1.png
    841
    584
    media_image1.png
    Greyscale

Steiner differs from claim 1 because the reference fails to disclose the sensor 38 comprising an actuator.  Therefore, the reference fails to explicitly teach a gas detecting module with a gas actuator, or a particulate measuring module comprising a particulate actuator.
However, Gandara disclsoes a system 100 configured to receive an analyze inputs from multiple air sources, to determine harmful elements in the air received.  See Gandara Fig. 1, [0017].   The system 100 comprises a plurality of detector modules 200, 202, 204, 206.  Id. at Figs. 3, 4, [0028].  Each module comprises a sensor device, used to detect the contaminant in the air, and an aspirating fan or blower used to move air through each module.  Id. at [0029].  
One of the modules is capable of measuring particulate matter in the air.  See Gandara [0029].  Another module is capable of detecting other contaminants, such as carbon monoxide.  Id
The module that measures contaminants, such as carbon monoxide, corresponds to the “gas detecting module.”  Gandara [0029].  The sensing device in this module corresponds to the “gas sensor.”  Id.  The fan or blower in this modules is the “gas actuator.”  Id.
The module that measures particulate matter corresponds to the “particulate measuring module.”  Gandara [0029].  The sensing device in this module corresponds to the “particulate detector.”  Id.  The fan or blower in this modules is the “particulate actuator.”  Id.

    PNG
    media_image2.png
    991
    985
    media_image2.png
    Greyscale

It would have been obvious to use Gandara’s system 100 in place of Steiner’s sensor 38, because the simple substitution of one known element for another is within See MPEP 2143(I)(B).  Here, a person of ordinary skill in the art would have a reasonable expectation of success with this modification—because Steiner’s sensor 38 is any sensing device capable of detecting particulates, dust or other contaminants in air, and Gandara’s system 100 is capable of detecting particulate matter and other contaminants in air.  See Steiner [0026]; Gandara [0029].
Additionally, Lee discloses an air cleaning apparatus comprising a dust sensor which is configured to detect a dust concentration of external air, for different sized dust particles, with an indicator light being illuminated depending on the dust concentration at each size.  See Lee [0014], [0187].  This configuration is beneficial, because it allows a user to known the concentration of dust in the air, based on its size.  When Gandara’s sensor system 100 is used with Steiner, it would have been obvious for the particulate sensing module to be configured to detect dust concentration based on dust size, in the manner taught by Lee, to provide this benefit.
Note that the Examiner takes the position that Steiner’s controller 36 corresponds to the “drive control module” and the “detector drive control module.”  However, Gandara disclsoes a mechanism that transmits information from the sensor 100 to a central computer 414.  See Gandara Fig. 6, [0055].  This mechanism can correspond to the “detector drive module.”
Claim 2 
Gandara’s sensor system 100 comprises a plurality of backplanes 104–112 which hold the modules 200–206.  See Gandara Figs. 1, 3 [0026].  Each backplane has an embedding slot which receives the corresponding module, as seen in Fig. 3.   The slot that receives the module corresponding to the “gas detecting module” is the “embedding slot” of claim 2.
Claim 3 requires for the device of claim 2, the gas detector is detached from the embedding slot and configured for use independently.
Note that the limitation indicating that the gas detector is “configured for use independently” fails to patentably distinguish over the prior art, because it describes the manner of operating the device, rather than its structure.  See MPEP 2114(II).
In Gandara, the modules are detachable from the backplanes 104–112, as seen in Fig. 3.  
Claim 4 requires for the device of claim 1, the purifier main body has at least one inlet and an outlet disposed on the exterior thereof.  The purifier main body further comprises a guiding channel disposed in the interior thereof.  The guiding channel is in communication between the inlet and the outlet.  The filter is disposed between the inlet and the guiding channel.  The air guiding device is disposed between the outlet and the guiding channel.  The air guiding device allows external gas to be inhaled through the inlet, passed through the filter, guided to the guiding channel and discharged through the outlet.
In Steiner, the housing 12 comprises an inlet 14 (the “at least one inlet”) and an outlet 16 (the “at least one outlet”) disposed on the exterior thereof.  See Steiner Figs. 1–4, [0016], [0018], [0022].   The housing 12 also comprises a guiding channel Id.  The filter 18 is disposed between the inlet 14 and this pathway.  Id.  The fan 28 is disposed between the outlet 26 and this pathway.  Id.  The fan 28 allows external air to be inhaled through the inlet 14, passed through the filter 18, guided to the pathway, and discharged through the outlet 16.  Id.
Claim 5 requires for the device of claim 1, the drive control module is disposed in the purifier main body.  A connection port is disposed in an embedding slot and configured to electrical connection to the drive control module.  When the gas detector is assembled and positioned in the embedding slot, the gas detector is electrically connected to the drive control module through the connection port so as to be powered thereby.
In Steiner, the controller 36 is disposed in the housing 12.  See Steiner Figs. 1–7, [0025].  The housing 12 comprises an embedding slot, which is the slot that receives sensor 38, as seen in Fig. 1.  Id.  There is some electrical connection between the sensor 38 and the controller 36, because the sensor 38 sends information to the controller 36.  
Steiner fails to disclose a connection port for electrical connection between the sensor 38 and the controller 36.  However, Gaikwad discloses an air purifying system comprising a controller that may be electrically connected to a sensor by a wired or wireless communication link.  See Gaikwad [0019].  Therefore, it would have been obvious for Steiner’s sensor 38 to be electrically connected to the controller 36 via a wired connection because this is a conventional technique for connecting a sensor to a 
Claim 6 requires for the device of claim 5, the drive control module comprises a power supply batter, a communication component and a microprocessor.  The power supply battery is connected to a power source for storing electrical power therein and supplying the electrical power to the microprocessor and the air guiding device.  The communication component receives the monitored data information from the detector drive control module and transfers the monitored data information to the microprocessor via a wireless communication technology.  The microprocessor converts the monitored data information into a control signal and controls the actuation of the air guiding device to allow the gas purifier to purify the gas.  When the communication component receives a transmission signal from an external connecting device and transfers the transmission signal to the microprocessor via the wireless communication technology, the microprocessor converts the transmission signal into the control signal and controls the actuation of the air guiding device to allow the gas purifier to purify the device.
Note that the limitations indicating that—when the communication component receives a transmission signal from an eternal connecting device and transfers the transmission signal to the microprocessor via the wireless communication technology, the microprocessor converts the transmission signal into the control signal and controls the actuation of the air guiding device to allow the gas purifier to purify the device—fail to patentably distinguish over the prior art, because they describe the manner of operating the device rather than its structure.  See 
Note also that the limitation describing the “external connecting device” fails to patentably distinguish over the prior art, because it is a non-positively recited structural feature of the claimed invention.  See MPEP 2115.
In Steiner, the controller 36 comprises a power supply (the thing that supplies power to the controller 36), a communication component (the component that receives information from the sensor 38), and a microprocessor (as the controller 6 is a computer.  See Steiner [0025].  The communication component receives the monitored data information from the sensor 38 and transfers the monitored data information to the microprocessor of the controller 36.  Id.  The controller converts the monitored data information to a control signal and controls actuation of the fan 28 to allow the air purifier to purify air.  Id.  
Steiner differs from claim 6 because it fails to disclose that the air purifier is battery powered.  Additionally, the reference fails to disclose a wireless communication between the sensor 38 and the controller 36.
However, Kim discloses an air purifier which is powered by a battery.  See Kim [0056].  It would have been obvious for Steiner’s device to be powered by a battery, because this is a conventional power source for an air purifier.
Additionally, Gandara discloses that its sensor system 100 can communicate information via wireless communication.  See Gandara [0017].  Therefore, it would have been obvious for the sensor system 100 to communicate information to Steiner’s controller 36 via wireless communication technology.  
Claim 7 requires for the device of claim 1, the detector drive control module includes a detecting microprocessor, an internet of things communication component, a 
Note that the limitation—“the actuation of the gas detecting module and the particulate measuring module are controlled by the detecting microprocessor and the monitored data information is converted and outputted by the detecting microprocessor”—fails to patentably distinguish over the prior art, because it describes the manner of operating the device rather than its structure.  See MPEP 2114(II).
Note that the limitation indicating that the—“Internet of Things communication component outputs the monitored information to a network relay station, and the network relay station transfers the monitored data information to a cloud data processing device by a wireless communication transmission for storing and recording—fails to patentably distinguish over the prior art.  The “network relay” and the “cloud data processing device” are non-positively recited structural elements of the claimed “gas purifying device.”  See MPEP 2115.
In Gandara, the mechanism that transfers information from the sensor system 100 to the computer 414, includes a microprocessor, and internet of things compunction See Gandara Fig. 6, [0054], [0055]. 
The prior art differs from claim 7, because it fails to disclose the device comprising a global positioning system component. 
However, Rosen discloses a filtration system that uses a GPS device to obtain it location in the environment.  See Rosen [0049], [0066].  It would have been obvious to use a GPS device with Steiner, to allow it to determine its location in the environment.
Claim 8 requires for the device of claim 7, the detecting microprocessor outputs the monitored data information to the data communication component.  The data communication component transmits the monitored data information to an external connecting device for storing, recording or displaying.  When the external connecting device receives the monitored data information it transfers the data information to the network relay station.  And the relay station transmits the data to the cloud processing device by the wireless communication transmission for storing and recording.
Note that the limitations indicating that the—the data communication component transmits the monitored data information to an external connecting device for storing, recording or displaying, wherein when the external connecting device receives the monitored data information, the external connecting device transfers the monitored data information to the network relay station, and the network relay station transmits the monitored data information to the cloud data processing device by the wireless communication transmission for storing and recording—fails to patentably distinguish over the prior art, because the external connecting device, network relay station and See MPEP 2115.
In Gandara, the detecting microprocessor outputs data to the data communication component—because the mechanism that transmits data to the computer 414 performs this function.  See Gandara Fig. 6, [0054], [0055]. 
Claim 9 requires for the device of claim 8, the data communication component transmits the monitored data information to the external connecting device by at least one selected from the group consisting of a USB, a mini-USB, a micro-USB, a Wi-Fi module, a Bluetooth module, a radio frequency identification module, a near field communication module and combinations thereof.
Gandara teaches this feature because its system communicates information using USB.  See Gandara [0017].
Claim 10 requires for the device of claim 6, the external connecting device is at least one selected from the group consisting of a mobile phone device, a smart watch, a smart bracelet, a laptop, a tablet and combinations thereof.
Note that this limitation fails to patentably distinguish over the prior art, because the “external connective device” is a non-positively recited structural element of the claimed device.  See MPEP 2115.
Claim 11 requires for the device of claim 1, the gas detector comprises a detecting power supply battery connected to a power source or storing electrical power therein and supplying the electrical power to the gas detecting module, the particulate measuring module and the detector drive control module. Claim 12 requires for the device of claim 12, the detecting power supply battery is connected to the power source 
It would have been obvious for Steiner’s air purifier to be battery operated, for the reasons stated in the rejection of claim 5 above.  It would have been obvious for the battery to be recharged by a wired transmission, such as a wall outlet, because the Examiner takes official notice that this is a conventional way to recharge a battery.  See MPEP 2144.03.
Claim 13 requires for the device of claim 12, the gas detector comprises a detector main body and a chamber disposed in the detector main body.  The detector man body further comprises a first inlet, a second inlet and a detecting outlet in fluid communication with the chamber.
Gandara’s module 202 that corresponds to the “gas detector” comprises a main body (the body of the module 202), a chamber disposed in the detector main body (the interior of the module), an inlet port 128 and an outlet port 126 (the “detecting outlet”) in fluid communication with the chamber.  See Gandara Fig. 1, [0026].
The reference differs from claim 13, because the module has a single inlet 128 rather than two inlets as required by the claim.
However, Jonas disclose a sensor comprising a plurality of vents 57 that allow access to the interior of the sensor.  See Jonas Fig. 1, [0029].  The vents are beneficial because they improve air contact with the sensor.  Id.  It would have been obvious to use the vents 57 in Jonas as the inlet port 128 in Gandara to provide this benefit.
Claim 15 requires for the device of claim 1, the gas sensor is at least one selected from the group consisting of an oxygen sensor, a carbon monoxide sensor, a 
Gandara’s gas sensor is a carbon monoxide sensor.  See Gandara [0017].
Claim 18 requires for the device of claim 1, the particulate detector is a PM2.5 sensor.
When Steiner’s device is modified in view of Lee, the particle sensor would be a PM2.5 sensor, because Lee’s dust sensor measures PM2.5 particles.  See Lee [0187].
Claim 19 requires for the device of claim 1, the gas actuator and the particulate actuator are micro-electromechanical system gas pumps.
In Gandara, the fan or blower in each module is a micro-electromechanical system gas pump, because the fan or blower is a relatively small pump that uses electricity to create mechanical motion.  See Gandara [0029].
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–13, 15, 18 and 19 are rejected under 35 U.S.C. 101.
There are two criteria for subject matter eligibility.  MPEP 2106(I).  First, the claimed invention must be to one of the four statutory categories—a process, machine, manufacture, or composition of matter.  Id.   Second, the claimed invention must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the judicial exception.  Id
In making this determination, the examiner should follow the two-step analysis provided in MPEP 2106(III).  Step 1 asks if the claim is to one of the four statutory categories.  Id.  If yes, Step 2A, Prong One asks whether the claim recites a judicial exception.  MPEP 2106.04(II).  If yes, Step 2A, Prong Two asks whether the claim recites additional elements that integrate the judicial exception into a practical application.  Id.  If no, Step 2B asks whether the claim as a whole amounts to significantly more than the judicial exception.  Id.  If no, then the claim is patent ineligible under 35 U.S.C. 101.  Id.
For Step 2A, Prong One, the judicial exceptions include abstract ideas, laws of nature and natural phenomena.  Id.  The enumerated grouping of abstract ideas include (1) mathematical concepts, (2) certain methods of organizing human activity and (3) mental processes.  MPEP 2106.04(a).  A mental process is a concept that can be performed in the human mind, including observation, evaluation, judgment or opinion.  Id.  The courts do not distinguish between mental processes that are performed entirely in the human mind and those that require a human to use a physical aid to perform the claim limitation.  MPEP 2106.04(a)(2)(III).
For Step 2A, Prong Two, adding insignificant extra-solution activity to the judicial exception, and generally linking the use of the judicial exception to a particular technological environment is insufficient to integrate the judicial exception into a practical application.  MPEP 2106.04(d)(I).  As such, merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely using a computer as a tool to perform an abstract idea, does not integrate the abstract idea into a practical application.  Id
For Step 2B, if the additional element or combination of elements is no more than well-understood, routine, conventional activities previously known to the industry, recited at a high level of generality, then the additional element does not favor patent eligibility.  MPEP 2106.05(d).
Claim 1 recites:
1.  A gas purifying device, comprising:
a gas purifier comprising a purifier main body, a filter, an air guiding device and a drive control module and configured to purify gas; and
		a gas detector comprising:
a gas detecting module comprising a gas sensor and a gas actuator, wherein the gas actuator controls the gas to be guided to the interior of the gas detecting module and the gas is detected by the gas sensor;
a particulate measuring module comprising a particulate detector and a particulate actuator, wherein the particulate actuator controls the gas to be guided to the interior of the particulate measuring module, and the particulate detector measures sizes and concentrations of suspended particles contained in the gas; and
a detector drive control module controlling actuation of the gas detecting module and the particulate measuring module, converting monitored information from the gas detecting module and the particulate measuring module into monitored data information, and outputting the monitored data information.

As noted, the “detector drive control module” limitation invokes 35 U.S.C. 112(f).  But this limitation is interpreted as if it does not invoke 35 U.S.C. 112(f), because the disclosure fails to provide the corresponding structure, material or act for performing the claimed function.
For Step 1, claim 1 is in one of the four statutory categories, because it describes a “gas purifying device” which is a machine.  
For Step 2A, Prong One, claim 1 recites a judicial exception, which is the abstract idea of converting monitored information from the gas detecting module and the particulate measuring module into monitored data information, and outputting the monitored data information.  This is a mental process because generating and outputting information is a concept that can be performed in the human mind. 
For Step 2A, Prong Two, the claim fails to integrate the judicial exception into a practical application.  This is because nothing is done with the information after it is generated and outputted.  
For Step 2B, the claim fails to recite additional elements, individually or as a whole, which amount to significantly more than the abstract idea.  The claim recites the additional elements recited in the claim are routine and conventional, because they are described in the prior art, as explained in the 35 U.S.C. 103 rejection of claim 1 above.
Claims 2–13, 15, 18 and 19 are also rejected under 35 U.S.C. 101.  
For Step 1, each of these claims depends from claim 1.  Therefore, each claim is in one of the four statutory categories, for the same reason as claim 1.
For Step 2A, Prong One, each claim recites the abstract idea of claim 1, because they depend from claim 1.
For Step 2A, Prong Two, none of the claims recite additional elements that integrate the judicial exception into a practical application, because none of the claims describe how the information is used, in a practical way, after it is generated and outputted.
For Step 2B, none of the claims recite additional elements that amount to significantly more than the abstract idea, because all of the additional elements are routine and conventional, in light of the prior art cited above.
Claims 14, 16, 17 and 22 are not rejected under 35 U.S.C. 101.  These claims are patent eligible under Step 2B, because the additional elements, recited in each claim, are not routine and conventional.  Rather, the additional elements are patentably distinct over the prior art, as explained in the “Allowable Subject Matter” section below.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Allowable Subject Matter
Claims 16, 17 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, assuming any outstanding 35 U.S.C. 112 issues are resolved.
Claim 14 requires for the device of claim 13, the gas detecting module comprises a compartment body and a carrier.  The compartment body is disposed under the first inlet of the detector main body.  A partition divides the internal of the detector main body into a first gas compartment and a second gas compartment.  The partition has a notch for allowing the first gas compartment and the second gas compartment to be in 
The prior art fails to teach these features at least because Gandara does not disclose that any of its modules 202–206 comprise the structure recited in claim 14.  
Claim 16 requires for the device of claim 13, the particulate measuring module comprises an inlet channel, an outlet channel, a carrying partition, a fine particle detecting base and a laser transmitter.  The inlet channel is corresponding in position to the second inlet of the detector main body.  The outlet channel is corresponding in position to the detecting outlet of the detector main body.  The particulate measuring module has an inner space divided into a first compartment and a second compartment by the carrying partition.  The carrying partition has a communication opening for allowing the first compartment and the second compartment to be in fluid communication with each other.  The first compartment is in fluid communication with the inlet channel, and the second compartment is in fluid communication with the outlet channel.  The fine particle detecting base is adjacent to the carrying partition and disposed within the first compartment, and comprises a receiving slot, a detecting channel, a light-beam channel and an accommodation chamber.  The receiving slot is 
The prior art fails to teach these features at least because Gandara does not disclose that any of its modules 202–206 comprise the structure recited in claim 16.  
Claim 17 is allowable because it depends from claim 16.
Claim 22, requires for the device of claim 1, the gas actuator and the particulate actuator are micro box pumps, respectively.  The micro box pump comprises a nozzle plate having a plurality of connecting elements, a suspension board and a central aperture.  The suspension board is permitted to undergo a bending vibration.  The plurality of connecting elements are connected to a periphery of the suspension board, and the central aperture is formed in a central position of the suspension board.  The nozzle plate is connected by the plurality of connecting elements as being elastically 
Claim 22 is allowable over the prior art, because Gandara fails to disclose its fan or blower, having the structure described in claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776